ORDER
PER CURIAM:
The marriage of Appellant Larry Dale Troutman (“Husband”) and Respondent Laura Mae Troutman (“Wife”) was dissolved in April 2000. Wife filed a motion for contempt in June 2014, alleging that Husband had failed to comply with provisions of a Qualified Domestic Relations Order (“QDRO”) concerning the division of military retirement benefits Husband earned during the marriage. The circuit court found Husband in contempt, and awarded Wife relief to compensate her for Husband’s contempt. Husband appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).